Citation Nr: 1021771	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement service connection for multiple nevi.

4.  Entitlement to a rating greater than 30 percent for 
posttraumatic stress disorder (PTSD) prior to October 26, 
2006.

5.  Entitlement to a rating greater than 50 percent for PTSD 
beginning October 26, 2006.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had periods of active duty from September 1966 to 
April 1970 and from November 1971 to August 1972, with 
subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO in January 2008.

The appeal was remanded to the RO, via the Appeals Management 
Center (AMC), in March 2008.  

The issue of whether new and material evidence has been 
submitted to reopen a previously-denied claim of service 
connection for bilateral foot fungus has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See the January 2006 evaluation 
by Dr. H.A.S., M.D. received by VA in March 2007.  Therefore, 
the Board does not have jurisdiction over this issue, and it 
is referred to the AOJ for appropriate action.




FINDINGS OF FACT

1.  The Veteran sustained injury to his lower back and knees 
while serving in combat.

2.  Lumbar spine degenerative joint and disc disease was not 
manifested within one year from the Veteran's discharge from 
service and it is not the result of a disease or injury in 
service.

3.  Degenerative joint disease of the bilateral knees was not 
manifested within one year from the Veteran's discharge from 
service, and neither it nor bilateral knee patellofemoral 
syndrome is the result of a disease or injury in service.

4.  Multiple nevi are not the result of a disease or injury 
in service, to include excessive sun exposure therein.  

5.  Prior to October 26, 2006, the medical and other evidence 
of record indicates that the Veteran's PTSD has been 
productive of such symptomatology as occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as impaired sleep, nightmares, hypervigilance, 
depression, anxiety, irritability, impaired judgment, 
impaired abstract thinking and disturbance of motivation.

6.  Beginning October 26, 2006, the medical and other 
evidence of record indicates that the Veteran's PTSD has been 
productive of such symptomatology as occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as isolation, impaired sleep, nightmares, 
hypervigilance, avoidance of recreational and leisure 
activities, obsessive rituals and difficulty with 
concentration, attention and short-term memory.




CONCLUSIONS OF LAW

1.  The Veteran's degenerative joint and disc disease of the 
lumbar spine was neither incurred in nor aggravated during 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran's degenerative joint disease and 
patellofemoral syndrome of the bilateral knees was neither 
incurred in nor aggravated during service, and degenerative 
joint disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

3.  Multiple nevi were neither incurred in nor aggravated 
during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for a disability rating in excess of 30 
percent for the PTSD prior to October 26, 2006 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

5.  The criteria for a disability rating in excess of 50 
percent for the PTSD beginning October 26, 2006 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall concerns

In March 2008, the Board remanded the case to the AMC in 
order to provide notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), procure identified VA 
treatment records, obtain VA orthopedic and skin examinations 
to determine the etiology of any low back, bilateral knee and 
skin disabilities and acquire a contemporaneous VA PTSD 
examination.  
Pursuant to the Board's remand instructions, appropriate VCAA 
notification was provided to the Veteran and attempts were 
made to obtain VA treatment records as detailed immediately 
below.  Additionally, the requested VA examinations were 
performed in December 2009.  The claim was readjudicated via 
the March 2010 supplemental statement of the case (SSOC).  
Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

II.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 
5106, 5107, and 5126, was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  A "fourth 
element" of the notice requirement, requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), to the extent possible, must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini v. Prinicipi, 18 Vet. App. at 
119-20; see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The Veteran was provided notice of the VCAA in 
December 2004 and January 2006 pre-rating RO letters and May 
2008 and May 2009 post-rating AMC letters.  The VCAA letters 
indicated the types of evidence necessary to substantiate the 
claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain both his private and VA medical 
treatment records.  March 2006 and November 2009 letters, 
along with the May 2008 and May 2009 letters, also provided 
notice pertaining to the downstream disability rating and 
effective date elements of the claims, with subsequent 
adjudication of his claims in the March 2010 SSOC.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini and 
Mayfield, both supra.  The Veteran has not alleged any 
prejudice in terms of VCAA notification.  Shinseki v. 
Sanders, 129 S.Ct. 1696, 1705 (2009).  

The Board notes that recently the Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), purported to clarify VA's 
notice obligations in increased rating claims.  The Court 
held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life, the notice letter must provide at least general 
notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently reversed the Court's holding in Vazquez, to 
the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Reviewing the January 2006, May 2008 
and May 2009 correspondence in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 38 
U.S.C.A. § 5103(a)-compliant notice as to his increased 
rating claim.
The Board also finds that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
Specifically, the evidence of record includes service medical 
records, VA and private treatment records, and statements and 
testimony from the Veteran and his representative.  

In the March 2008 remand, the Board instructed that the RO 
obtain records from the East Orange VAMC dated from January 
1982 to the present.  That facility responded with records 
dated from January 2005 to the present, and indicated that no 
records dated prior to that time were of record.  The Board 
observes that, where records are unavailable, "VA has no 
duty to seek to obtain that which does not exist."  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  Accordingly, no further 
action is required.

Additionally, the Veteran was afforded VA examinations in 
December 2004, January 2005, September 2006, April 2007 and 
December 2009.  The VA examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed his 
past medical history (with the exception of the January 2005 
VA skin examination and April 2007 VA spine examination), 
documented his current medical conditions, conducted 
appropriate examinations and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA 
examinations reports are adequate.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Although it appears that the January 2005 VA skin examiner 
and the April 2007 VA spine examiner did not have access to 
the Veteran's claims file and service medical records, the 
examiners were "informed of the relevant facts" regarding 
the Veteran's contentions of excessive sun exposure during 
Vietnam and three hard landings in service which injured his 
back and knees.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008); see also Snuffer v. Gober, 10 Vet. App. 400, 
403-04 (1997) (holding that review of claims file not 
required where it would not change the objective and 
dispositive findings made during a medical examination).  
There is no indication from the reports that the examinations 
were in any way inadequate.  The January 2005 VA skin 
examiner's diagnosis is in conformity with the December 2009 
VA examination report of record.  Moreover, as described 
below the April 2007 VA spine examiner reached the same 
conclusion as the December 2009 VA examiner, who had access 
to the Veteran's claims file.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  See, 
e.g., the Veteran's April 2010 SSOC Notice Response.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Accordingly, the Board will proceed to a decision.

III.  Evaluation of Service Connection Claims

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). 

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f) (West 
2002).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) 
(2009).  In addition, the Federal Circuit has determined that 
a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A.  Lumbar Spine Disability

The Veteran asserts his current lumbar spine disability is a 
result of combat service in Vietnam.  He has offered no 
contentions concerning his subsequent Reserve service.
Service treatment records are negative for any findings with 
regard to the lumbar spine.  His February 1970 separation 
examination was normal with regards to the spine.  He also 
denied arthritis and back trouble of any kind in the report 
of medical history.  It appears no medical examination was 
completed prior to the end of the Veteran's second period of 
active service in August 1972.  However, a subsequent October 
1975 annual Class II flight examination for Reserve service 
revealed a normal spine.  He also denied arthritis and back 
trouble of any kind in the report of medical history. 

At his January 2008 hearing, the Veteran asserted that that 
he injured his back when he was shot down three times in 
Vietnam.  His contentions regarding an in-service injury of 
the back is conceded, as the evidence in his service 
department records reflects that he served in combat.  See 38 
U.S.C.A. § 1154(b).  

There is no indication of spine complaints for decades after 
Vietnam service.  During an October 1975 VA examination for 
an unrelated claim, the Veteran reported no problems with his 
lower back.  Additionally, clinical evaluation of the spine 
was normal during annual flight examinations for Reserve 
service dated in October 1976, October 1977, July 1979, 
January 1982, January 1983, July 1984 and August 1985.

The report of a January 2005 VA spine examination reflects 
that the claims file was reviewed.  The examiner noted the 
Veteran's report of an injury in 1966 while jumping out of a 
tank, which was then aggravated when his helicopter was shot 
down in Vietnam.  After physical examination, the Veteran was 
diagnosed with mild degenerative disc disease of the lumbar 
spine.  No opinion as to the etiology of this disability was 
rendered, although the examiner noted that the Veteran's loss 
of lumbar spine motion was a result of his being overweight. 

A January 2006 evaluation from A.Z., M.D., diagnosed 
degenerative disease in the back with scoliosis and facet 
arthritis with impingement syndrome.  Dr. A.Z. noted the 
Veteran's report of pain in his back since his helicopter 
crashes in Vietnam, but offered no opinion as to the etiology 
of his disabilities.  See LeShore v. Brown, 8 Vet App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional).

An April 2007 VA joints examiner diagnosed chronic low back 
pain secondary to lumbar spondylosis.  He further opined that 
the Veteran's arthritis was age-related, and also attributed 
some of the Veteran's pain to his being overweight.  

The report of a December 2009 VA spine examination reflects 
that the claims file was reviewed.  The examiner noted the 
Veteran's report of an injury to his back when his helicopter 
was shot down in Vietnam.  After physical examination, the 
Veteran was diagnosed with lumbar spine degenerative disc 
disease.  The examiner opined that this condition was less 
likely than not related to military service, as there was no 
evidence in the claims file of his being treated for this 
condition during service, and if the injury was severe enough 
to cause spine problems this many years later he certainly 
would have done so.  

Based on a review of the evidence, the Board finds that 
service connection for a lumbar spine disability is not 
warranted.  There is no competent evidence demonstrating that 
lumbar spine arthritis manifested to a compensable degree in 
service or during the presumptive period after service.  
Moreover, while the Veteran is presumed to have been exposed 
to herbicides in Vietnam, arthritis is not recognized as a 
disability resulting from such exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309.  Hence, service connection is not 
available on this basis. 

The Board finds it particularly significant that there is no 
evidence of a diagnosed lumbar spine disability for decades 
after Vietnam service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised).  The December 2009 examiner, who also 
reviewed the Veteran's claims file, to include both lay and 
medical evidence, is shown to have provided an opinion 
stating that the lumbar spine disability now present is less 
likely than not related to the injuries in service, and 
pointed out that the Veteran did not seek treatment in 
service or for many years thereafter.  The April 2007 VA 
examiner, who considered the Veteran's lay assertions of an 
in-service injury, determined the Veteran's lumbar spine 
disability was related to his age and the fact he is 
overweight.  There is no favorable medical evidence of record 
which would balance against these unfavorable opinions.

The only evidence in support of a grant of service connection 
for a lumbar spine disability comes from the Veteran's own 
contentions of having a lumbar spine disability due to 
military service and injuries therein.  The Veteran is 
competent to testify about his in-service combat injuries and 
to report the observable manifestations of his claimed 
disability.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (lay testimony iterating knowledge and personal 
observations of witness are competent to prove that claimant 
exhibited certain symptoms at particular time following 
service).  See also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).

However, in this case, the Veteran has not indicated that he 
has the requisite medical training to offer an opinion as to 
the etiology of his lumbar spine disability that has now been 
diagnosed.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d at 1376-1377; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Overall, post-service medical evidence to 
include the April 2007 and December 2009 VA examinations 
offer no evidence in support of his lay assertions.

Accordingly, the preponderance of the medical evidence of 
record is against a finding that the Veteran's lumbar spine 
disability is related to military service.  
See 38 C.F.R. § 3.303.  Consequentially, the benefit of the 
doubt rule is not applicable, and the claim must be denied.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B.  Bilateral Knee Disability

The Veteran asserts his current bilateral knee disabilities 
are a result of combat service in Vietnam.  He has offered no 
contentions concerning his subsequent Reserve service.

Service treatment records are negative for any findings with 
regard to the knees.  His February 1970 separation 
examination revealed normal lower extremities.  He also 
denied arthritis and a "trick" or locked knee in the report 
of medical history.  It appears no medical examination was 
completed prior to the end of the Veteran's second period of 
active service in August 1972.  However, a subsequent October 
1975 annual Class II flight examination for Reserve service 
revealed normal lower extremities.  He also denied arthritis 
and a "trick" or locked knee in the report of medical 
history. 

At his January 2008 hearing, the Veteran asserted that that 
he injured his knees when he was shot down three times in 
Vietnam.  As described above, his contentions regarding an 
in-service injury of the knees are conceded due to his combat 
service.  See 38 U.S.C.A. § 1154(b).  

There is no indication of bilateral knee complaints for 
decades after Vietnam service.  During an October 1975 VA 
examination for an unrelated claim, the Veteran reported no 
problems with his knees.  Additionally, clinical evaluation 
of the lower extremities was normal during annual flight 
examinations for Reserve service dated in October 1976, 
October 1977, July 1979, January 1982, January 1983, July 
1984 and August 1985.

The report of a January 2005 VA examination reflects that the 
claims file was reviewed.  The examiner noted the Veteran's 
report of an injury to his knees in 1966 while jumping out of 
a tank, which was then aggravated when his helicopter was 
shot down in Vietnam.  After physical examination, the 
Veteran was diagnosed with mild osteoarthritis of the 
bilateral knees.  No opinion as to the etiology of this 
disability was rendered. 
A January 2006 evaluation from Dr. A.Z. diagnosed 
osteoarthritis and chondromalacia of the knees, but offered 
no opinion as to the etiology of his disabilities.

An April 2007 VA joints examiner diagnosed chronic right knee 
pain secondary to early degenerative joint disease verses 
strain.  He further opined that the Veteran's arthritis was 
age-related, and also attributed some of the Veteran's pain 
to his being overweight.  

The report of a December 2009 VA examination reflects that 
the claims file was reviewed.  The examiner noted the 
Veteran's report of an injury to his knees when his 
helicopter was shot down in Vietnam.  After physical 
examination, the Veteran was diagnosed with bilateral knee 
patellofemoral syndrome and bilateral knee degenerative joint 
disease.  The examiner opined that these conditions were less 
likely than not related to military service, as there was no 
evidence in the claims file of his being treated for these 
conditions during service, and if the injury was severe 
enough to cause problems this many years later he certainly 
would have done so.  

Based on a review of the evidence, the Board finds that 
service connection for bilateral knee disabilities is not 
warranted.  There is no competent evidence demonstrating that 
bilateral knee arthritis manifested to a compensable degree 
in service or during the presumptive period after service.  
Moreover, while the Veteran is presumed to have been exposed 
to herbicides in Vietnam, as detailed above arthritis is not 
recognized as a disability resulting from such exposure.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309.  Hence, service 
connection is not available on this basis. 

The Board finds it particularly significant that there is no 
evidence of diagnosed bilateral knee disabilities for decades 
after Vietnam service.  See Maxson v. Gober, 230 F.3d at 
1333.  The December 2009 examiner, who also reviewed the 
Veteran's claims file, to include both lay and medical 
evidence, is shown to have provided an opinion stating that 
the bilateral knee disabilities now present are less likely 
than not related to the injuries in service, and pointed out 
that the Veteran did not seek treatment in service of for 
many years thereafter.  The April 2007 VA examiner, who 
considered the Veteran's lay assertions of an in-service 
injury, determined the Veteran's bilateral knee disabilities 
were related to his age and the fact he is overweight.  There 
is no favorable medical evidence of record which would 
balance against these unfavorable opinions.

The only evidence in support of a grant of service connection 
for bilateral knee disabilities comes from the Veteran's own 
contentions of having bilateral knee disabilities due to 
military service and injuries therein.  The Veteran is 
competent to testify about his in-service combat injuries and 
to report the observable manifestations of his claimed 
disabilities.  See Layno v. Brown, 6 Vet. App. at 469-70.  
See also Jandreau, supra.

However, in this case, the Veteran has not indicated that he 
has the requisite medical training to offer an opinion as to 
the etiology of his bilateral knee disabilities that have now 
been diagnosed.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 
supra; Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. at 494.  Overall, post-service medical 
evidence to include the April 2007 and December 2009 VA 
examinations offer no evidence in support of his lay 
assertions.

Accordingly, the preponderance of the medical evidence of 
record is against a finding that the Veteran's bilateral knee 
disabilities are related to military service.  See 38 C.F.R. 
§ 3.303.  Consequentially, the benefit of the doubt rule is 
not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49.

C.  Multiple Nevi

The Board initially notes that in a prior March 2008 decision 
the Veteran's claim for service connection for a lipoma of a 
left groin was denied.  Accordingly, as that decision is now 
final, any findings with regard to that particular skin 
disability will be omitted from the instant discussion.

The Veteran asserts his current multiple nevi are a result of 
sun exposure in Vietnam.  He has offered no contentions 
concerning his subsequent Reserve service.
Service treatment records are negative for any findings with 
regard to the skin.  His February 1970 separation examination 
revealed normal skin.  He also denied skin diseases in the 
report of medical history.  It appears no medical examination 
was completed prior to the end of the Veteran's second period 
of active service in August 1972.  However, a subsequent 
October 1975 annual Class II flight examination for Reserve 
service revealed normal skin.  He also denied skin diseases 
in the report of medical history. 

At his January 2008 hearing, the Veteran asserted that that 
he was exposed to excessive amounts of sun in Vietnam, which 
the Board deems credible.  

There is no indication of skin complaints for decades after 
Vietnam service.  During an October 1975 VA examination for 
an unrelated claim, examination of the skin was normal.  
Additionally, clinical evaluation of the skin was normal 
during annual flight examinations for Reserve service dated 
in October 1976, October 1977, July 1979, January 1982, 
January 1983, July 1984 and August 1985.

The report of a January 2005 VA skin examination reflects the 
Veteran's contention of excessive sun exposure in Vietnam.  
The Veteran indicated that he was first treated for his skin 
problem 15 years ago, or around 1990.  After physical 
examination, the examiner diagnosed multiple nevi; however, 
no medical nexus opinion was rendered.

The report of a December 2009 VA skin examination reflects 
that the claims file was reviewed.  The examiner noted the 
Veteran's report of excessive sun exposure in Vietnam.  After 
physical examination, the Veteran was diagnosed with nevi.  
The examiner opined that this condition was less likely than 
not related to military service, as there was no evidence in 
the medical literature of a year of sun exposure in Vietnam 
to be definitively related to development of nevi in the 
future (in this case, 15 years).  The examiner indicated that 
it was more likely that the Veteran's subsequent sun exposure 
throughout his entire life, including the last 39 year out of 
the military, contributed more so to the development of nevi, 
than the Veteran's sun exposure in Vietnam. 

Based on a review of the evidence, the Board finds that 
service connection for multiple nevi is not warranted.  While 
the Veteran is presumed to have been exposed to herbicides in 
Vietnam, the post-service medical records contain no findings 
referable to chloracne or any other skin disease that is 
subject to presumptive service connection on the basis of 
exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309.  Hence, service connection is not available on this 
basis. 

The Board finds it particularly significant that there is no 
evidence of diagnosed skin disability for decades after 
Vietnam service.  See Maxson, supra.  The December 2009 
examiner, who also reviewed the Veteran's claim file, to 
include both lay and medical evidence, is shown to have 
provided opinions stating that the skin disability now 
present is less likely than not related to the injuries in 
service, and pointed out that there was no support of the 
Veteran's contentions in the medical literature and that the 
nevi were more likely due to excessive sun exposure post 
service.  There is no favorable medical evidence of record 
which would balance against this unfavorable opinion.

The only evidence in support of a grant of service connection 
for multiple nevi comes from the Veteran's own contentions of 
having a skin disability due to military service and injuries 
therein.  The Veteran is competent to testify about his in-
service sun exposure and to report the observable 
manifestations of his claimed disability.  See Layno, supra.  
See also Jandreau, supra.

However, in this case, the Veteran has not indicated that he 
has the requisite medical training to offer an opinion as to 
the etiology of his skin disability that has now been 
diagnosed.  See 38 C.F.R. § 3.159(a)(2); Jandreau, supra; 
Grottveit, supra; Espiritu, supra.  Overall, post-service 
medical evidence to include the December 2009 VA examination 
offers no evidence in support of his lay assertions.

Accordingly, the preponderance of the medical evidence of 
record is against a finding that the Veteran's multiple nevi 
are related to military service.  
See 38 C.F.R. § 3.303.  Consequentially, the benefit of the 
doubt rule is not applicable, and the claim must be denied.  
See 38 U.S.C.A. § 5107; Gilbert, supra.

IV.  Evaluation of Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

PTSD is rated pursuant to a General Rating Formula under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under the General 
Rating Formula, a 30 percent disability rating contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- 
IV).  A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., American 
Psychiatric Association (DSM-IV).

The symptoms and manifestations listed within the rating 
formula are not requirements for a particular rating, but are 
examples providing guidance as to the type and degree of 
severity of these symptoms.  Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

The Veteran's PTSD has been evaluated as 30 percent disabling 
from the date of his increased rating claim and 50 percent 
disabling beginning October 26, 2006.  See Hart, supra.

A.  Period prior to October 26, 2006.

The Veteran reported he received biweekly treatment for PTSD 
by O.P., MA, LPC.  In February 2008, O.P. submitted a 
statement that the Veteran began biofeedback therapy 
beginning on June 2006 for symptoms of stress, anxiety, sleep 
disturbance, tension and irritability related to his PTSD.

In September 2006, the Veteran was afforded a VA psychiatric 
examination.  The claims file was available to the examiner 
and reviewed.  The Veteran reported nightmares, bad dreams, 
hypervigilance, easy startle reflex, depression, decreased 
energy and concentration, decreased motivation and 
irritability.  He noted that he had his own consulting 
company, and previously worked for the government as an 
aircraft accident examiner.  He indicated that he has 
generally been able to do his job and did not miss any time 
from work.  He reported that he was in his second marriage 
for the past 20 years, and had a generally normal 
relationship with his family but kept in touch with people 
less than he should.  Mental status examination revealed the 
Veteran was casually dressed, cooperative, and oriented to 
person, place and time.  Mood was neutral, affect was 
appropriate, and speech was normal.  There were no perceptual 
problems.  Thought processes and thought content were normal.  
There was no suicidal or homicidal ideation.  Insight, 
judgment, and impulse control were fair.  The examiner noted 
that the Veteran was able to work and appeared to have a 
supportive social network.  The examiner diagnosed PTSD and 
assigned a GAF score of 55, noting "moderate" symptoms. 

The above-cited evidence does not allow for a disability 
rating in excess of 30 percent prior to October 26, 2006.  
Though impaired judgment, impaired abstract thinking and 
disturbances of motivation are demonstrated above, these are 
only 3 of the 9 criteria enumerated for a 50 percent rating.  
The Veteran did not evidence flattened affect, speech 
problems, panic attacks, difficulty in understanding complex 
commands, impairment of short-and long-term memory, or 
difficulty in establishing and maintaining effective work and 
social relationships.  

To the contrary, the Veteran's own statements indicate that 
he has been able to establish and maintain effective work and 
social relationships.  He noted to the September 2006 VA 
examiner that he has been married for 20 years and has a 
normal relationship with his family.  Finally, the GAF score 
assigned in September 2006, 55, is reflective of moderate 
impairment, which is consistent with a 30 percent disability 
rating.

The Veteran's main problem with respect to his service-
connected PTSD during this initial period is his difficulty 
with sleeping, nightmares, and depression, which, as detailed 
in the law and regulations portion above, fits precisely into 
the criteria for a 30 percent rating.  Anxiety, such as is 
described by O.P., is also specifically listed as a criterion 
for the assignment of a 30 percent rating. 

In short, the evidence does not support a conclusion that 
psychiatric pathology which is consistent with the assignment 
of 50 percent disability rating exists or is approximated 
prior to October 26, 2006.  

The evidence of record similarly does not indicate that the 
Veteran meets the criteria for a 70 percent disability 
rating.  Specifically, the Veteran denied suicidal thoughts 
at the September 2006 VA examination, and there is no 
evidence of obsessional rituals which interfere with routine 
activities.  Nor is there evidence of illogical, obscure or 
irrelevant speech or near-continuous panic, as discussed 
above.  Depression is demonstrated in the evidence, but the 
does not affect the Veteran's ability to function 
independently.  The Veteran was found to be cooperative 
during his evaluation.  There is no evidence of spatial 
disorientation, and the evidence shows the Veteran maintains 
his personal appearance and hygiene.  The Veteran has 
indicated that he is extremely irritable, which is supported 
by O.P.  However, even if the Board were to concede that 
impaired impulse control currently existed, this is only one 
of seven criteria necessary for a 70 percent rating; the 
Veteran has not met any of the other six criteria.

The record also indicates that the Veteran has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the Veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living. 

B.  Period beginning October 26, 2006.

On October 26, 2006, the Veteran presented for an initial 
psychological assessment with W.G.F., Ph.D., at which time he 
reported intense dreams and nightmares and hypervigilance.  
He also noted an increasing difficulty with concentration, 
attention and short-term memory which affected his work 
performance.  The Veteran indicated on rare occasions he felt 
detachment or estrangement from others and hearing voices of 
lost buddies.  Based on the Veteran's reported symptoms, Dr. 
W.G.F. diagnosed PTSD and assigned a GAF score of 40.  

During his January 2008 hearing with the undersigned, the 
Veteran testified that he has sleep problems, a very low 
tolerance for ordinary things, irritability and depression.  
He reported that he took an early retirement from his 
position with the government due to difficulty on the job 
with fellow co-workers and supervisors, but that he currently 
worked 2-3 days per week with his consulting business.  

In December 2009, the Veteran was afforded a VA psychiatric 
examination.  The claims file was available to the examiner 
and reviewed.  The Veteran reported an increase in symptoms 
due to a decrease in biofeedback therapy, namely: anxiety, 
nightmares, bad dreams, hypervigilance, easy startle reflex, 
checking his exits and entrances, and always trying to keep 
his back to the wall.  He indicated he was selectively 
isolative, only socializing with his wife and close friends 
and having difficulty dealing with strangers.  Mental status 
examination revealed the Veteran was dressed appropriately, 
cooperative, and oriented to person, place and time.  Motor 
activity was calm.  Mood and affect were mildly anxious, and 
speech was normal.  There was no perceptual impairment or 
thought disorder.  Thought content was appropriate to the 
evaluation.  There was no suicidal or homicidal ideation.  
Memory, concentration, abstract reasoning, judgment, impulse 
and insight were all intact.  The examiner noted that the 
Veteran had good relationships with his stepson and parents 
and still remains good friends with his wife.  The examiner 
diagnosed PTSD which was "moderately severe."  He also 
noted the Veteran exhibited significant anxiety and 
depression, but that such was due to erectile dysfunction and 
irritable colon.  The examiner assigned a GAF score of 48.  
With respect to employability, the examiner noted that the 
Veteran does work but with difficulty, in that he is only 
capable of working in isolation.  An alternative work 
environment would provide "extreme anxiety."  

The above-cited evidence does not indicate that the Veteran 
meets the criteria for a 70 percent disability rating 
beginning October 26, 2006.  Specifically, the Veteran denied 
suicidal thoughts at the December 2009 VA examination, and 
though he reported checking his locks and the perimeter of 
his home, there is no evidence this obsessive ritual 
interferes with his routine activities.  Nor is there 
evidence of illogical, obscure or irrelevant speech or near-
continuous panic, as discussed above.  Impulse control was 
intact during the December 2009 VA examination.  Depression 
is demonstrated in the evidence, but the December 2009 VA 
examiner attributed this to his erectile dysfunction rather 
than his PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA adjudicators must be able to distinguish, by 
competent medical evidence, the extent of symptoms that is 
due to service-related causes, i.e., service-connected 
disability, from that which is not)  In any event, even if 
depression were conceded there is no indication the Veteran 
is unable to function independently.  The Veteran was found 
to be cooperative during his evaluations.  There is no 
evidence of spatial disorientation, and the evidence shows 
the Veteran maintains his personal appearance and hygiene.  

There is arguably evidence of difficulty in adapting to 
stressful circumstances and failure to maintain positive 
social relationships to be found in the evidence of record.  
However, these are only 2 of the 9 criteria enumerated for a 
70 percent rating.  Moreover, as discussed above the Veteran 
appears to adapt to a work environment and he has positive 
relationships with his family members.  

In short, the competent medical evidence does not indicate 
that the assignment of a 70 percent disability rating would 
be appropriate.  

Similarly, the record indicates that the Veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating.  There is no 
evidence of gross impairment to thought processes and 
communication, persistent delusions or hallucinations or 
grossly inappropriate behavior.  Though the Veteran reported 
hearing voices of lost buddies to W.G.F., he noted this was a 
rare occurrence.  Nor is there a persistent danger of the 
Veteran hurting himself or others, a disorientation to time 
or place, memory loss or inability to perform activities of 
daily living.  

As indicated above, the Veteran has been employed for years.  
He was well-groomed and oriented.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD more 
closely approximates that associated with the currently 
assigned 50 percent evaluation beginning on October 26, 2006.   

The Board additionally observes that the assigned GAF scores, 
40 and 48, reflect serious symptoms consistent with the 50 
percent rating assigned.

As noted above, the Board's inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan, supra.  However, the Board has not 
identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no such 
pathology.
The Court has held that a total disability rating based on 
individual employability (TDIU) is an element of all claims 
for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  Where a 
Veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) (2001) that an informal claim "identify 
the benefit sought" has been satisfied and VA must consider 
whether the Veteran is entitled to a TDIU. 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case, the evidence does not show that the Veteran's 
PTSD has caused unemployability.  The September 2006 VA 
examiner noted that the Veteran was able to work.  Though Dr. 
W.G.F. indicted difficulty with concentration, attention and 
short-term memory which affected the Veteran's work 
performance, he did not state that the Veteran was completely 
precluded from working due to PTSD.  Finally, though he noted 
that the Veteran is only capable of working in isolation, the 
December 2009 VA examiner did not indicate the Veteran was 
unemployable. The Veteran did report having problems with his 
supervisors and co-workers in his previous job and taking an 
early retirement, but this was because they did not agree 
with the methods of investigation he was using.  There is no 
evidence that he was fired or forced to retire due to his 
PTSD.  There is also no evidence showing that the Veteran has 
not been able to obtain employment due to his PTSD.  Because 
there is no evidence of unemployability, further 
consideration of entitlement to TDIU is not required.  
Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected PTSD symptoms 
should be referred for assignment of an extraschedular 
rating.  The record does not show that this disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned rating, and there 
is also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  In the absence of an unusual 
disability picture such as one involving marked interference 
with employment or frequent hospitalization, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular rating in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for multiple nevi is denied.

A rating greater than 30 percent for posttraumatic stress 
disorder (PTSD) prior to October 26, 2006 is denied.

A rating greater than 50 percent for PTSD beginning October 
26, 2006 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


